Citation Nr: 1734269	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the U.S. Army from May 1958 to May 1980.  His service included a tour in the Republic of Vietnam (RVN) from September 1967 to September 1968, during which the enemy Tet Offensive occurred.  He was awarded the Bronze Star Medal for that service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for IHD.  The RO in Indianapolis, Indiana exercises jurisdiction of the claims file.

The Board notes that the Veteran indicated in his October 2013 substantive appeal (VA Form 9) that he wanted a hearing before the Board in Washington D.C.  In December 2013, however, he withdrew his request for a hearing.

In April 2017, the Board remanded the case for additional development.


FINDING OF FACT

The preponderance of the evidence shows that there is no current diagnosis of IHD or other heart disorder.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a heart disorder, to include IHD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e), 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the January 2011 rating decision, via a September 2010 letter, VA provided the Veteran with time- and content-compliant VCAA notice.  The Veteran has not asserted any notice error or cited any specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA and VA treatment records, including the Compensation and Pension (C&P) examination reports, are in the claims file.  Further, the Board remanded the case to obtain additional records and for another C&P examination and nexus opinion.  The Veteran has not asserted that there are additional records to obtain.  

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, which includes hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) .  Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the RVN is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).  IHD is among the diseases that are deemed associated with exposure to an herbicide agent.  38 C.F.R. § 3.309(e).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) .

Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).

Discussion

Historically, the Veteran filed a claim for service connection for a heart condition in December 2004, which a June 2005 rating decision denied.  He did not appeal the decision, so it became final.  See 38 C.F.R. § 20.302.  In September 2010, however, the RO notified the Veteran that it was again reviewing his claim pursuant to the requirements of a Federal Court order under the Nehmer decision.  See Nehmer v. U. S. Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U. S. Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III); see also 38 C.F.R. § 3.816.  

The Veteran underwent a VA examination in September 2010.  The examination report noted that an ECG showed no evidence of ischemia, and no IHD was diagnosed by the examiner.  Additional records from October 2010, however, included an ECG, which reflected mild concentric left ventricular hypertrophy and impaired left ventricular relaxation.  A stress test noted a small amount of inferior wall exercise-induced ischemia versus artifact.

Private treatment records dated in February 2011 noted the findings of the October 2010 stress test.  The assessment was that the Veteran was without established coronary artery disease; but the treating physician recommended to the Veteran that he undergo an invasive angiography.  The Veteran was hesitant and stated he would get back to the doctor in the future.  No further findings were recorded, to include any entries that the Veteran elected to undergo the procedure.  In light of these factors, as noted earlier, the Board remanded for another examination.

The April 2017 examination report (04/27/2017 C&P Exam-DBQ Cardio) reflects that the examiner reviewed the claims file and the Veteran's electronic records as part of the examination.  The examiner noted that an October 2010 ECG had shown sinus rhythm with occasional premature ventricular complexes but was otherwise a normal examination; and, a Cardiolite stress test dated that same month had shown no ischemia, but Cardiolite perfusion was interpreted as inconclusive due to overlying visceral Cardiolite uptake.  The examiner noted that his review of the records, and the results of the clinical examination led him to opine that the Veteran did not have, nor did he ever have, a diagnosed heart disorder.

The Veteran reported to the examiner that he was told that he had experienced a myocardial infarction (heart attack) in 1981.  The occasion of that information was an examination for life insurance.  The Veteran reported further that approximately in 2005 he began to experience shortness of breath, fatigue, and occasional exertional chest pain; and, that he sought care with the VA for similar symptoms in approximately 2009.  The Veteran stated that he recalled CT scanning of the thorax and a treadmill stress test, but he had no recollection of a cardiac catheterization or diagnostics up to the date of the examination.

Physical examination revealed a heart rate of 68 and regular rhythm.  Point of maximal impact was the 4th intercostal space.  Heart sounds were normal, and there was no jugular-venous distension.  Auscultation of the lungs was clear, peripheral pulses were normal, and there was no pedal edema.  The examiner noted that the Veteran had not had a heart attack, and he did not have congestive heart failure or cardiac arrhythmia.  The examiner noted further that there was no indication that the Veteran had undergone any non-surgical or surgical procedure for a heart disorder.  The examiner noted further that there was not any evidence of cardiac hypertrophy or cardiac dilatation.  The examiner opined that the October 2010 stress test did not reveal ischemia; and, that the stress test was terminated for symptoms that are not related to a cardiac condition, dyspnea.  The examiner opined that there was a lack of sufficient clinical evidence to establish an acute or chronic heart condition or residuals thereof.  

In light of the above, the examiner opined that there was no currently diagnosed acute or chronic heart ischemic or otherwise, or residuals thereof.  (04/27/2017 DBQ-Medical Opinion)  The examiner's rationale was that the ECG of record did not show any ischemic changes or evidence of an old heart attack/myocardial injury.  The examiner noted further that, although the stress test of record, dated in October 2010 was inconclusive, there had been no symptoms since 2010 that would prompt further workup; specifically, there have been no medical indicators to date to proceed with a repeat stress test, echocardiogram or cardiac catheterization.  As a result, the examiner opined, there is no currently diagnosed ischemic heart condition or any other heart condition.

There is no evidence in the claims file that is contradicts the examiner's opinion.  As the examiner noted, the report of the 2010 stress test noted that it was a difficult study due to the overlying Cardiolite uptake.  The report also noted that the Veteran showed good exercise tolerance, and that his left ventricle ejection fraction was 71 percent.  (05/01/2017 CAPRI, p. 260-261)  In light of this fact and examiner's clearly stated rationale, the Board finds the examiner's opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran is fully competent to report what symptoms he has experienced and what a medical professional may have told him.  See 38 C.F.R. § 3.159(a)(2).  His competency notwithstanding, his lay reports still must be weighed for accuracy and reliability.  The evidence of record, including the examiner's notations and opinions, shows that the Veteran has not ever had a heart attack.  While he may well have been told in the past that he had experienced one, the weight of the evidence of record is that it was not accurate.

The first requirement for service connection is that of a currently diagnosed disorder.  This requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  As discussed earlier, the evidence of record compellingly shows that the Veteran has not met this basic requirement, as there is no currently diagnosed heart disorder.  Hence, the claim must be denied on all theories of entitlement.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), (e).  The Board also notes that in his response to the Supplemental Statement of the Case (SSOC), the Veteran accepted the findings as noted therein, which was that there is no currently diagnosed heart disorder.  (07/17/2017 Correspondence).


ORDER

Entitlement to service connection for IHD is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


